EXHIBIT 99.1 PRESS RELEASE The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations Brink’s Reports First-Quarter Results GAAP EPS $.04 vs. $.43; Non-GAAP $.35 vs. $.67 GAAP and Non-GAAP Results Include $.24 Charge Related to Robbery in Belgium Management Reaffirms Full-Year Outlook RICHMOND, Va., April 25, 2013 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, today reported first-quarter earnings. First-Quarter Highlights GAAP: · Revenue up 4% (6% organic growth), EPS $.04 vs. $.43 · Segment profit down 53% (30% organic decline), margin 3.4% vs. 7.5% · International profit down 45% (20% organic decline), margin 4.8% vs. 9.3% · North America margin: (1%) vs. 2.5% Non-GAAP: · Revenue up 4% (6% organic growth), EPS $.35 vs. $.67 · Segment profit down 32% (29% organic decline), margin 5.2% vs. 8% · International profit down 25% (21% organic decline), margin 6.8% vs. 9.6% · North America margin: 0.2% vs. 3.4% Other: · GAAP and non-GAAP results include a charge of $19 million ($.24 per share) related to a robbery in Belgium (see “Recent Events” on page 4).This charge was allocated to our two segments (North America and International), consistent with other global expenses · $13 million ($.17 per share) write-down of net monetary assets in Venezuela related to currency devaluation excluded from non-GAAP results · Negative currency impact: $24 million on revenue (GAAP and non-GAAP); $17 million on GAAP profit, $3 million on non-GAAP profit 1 Tom Schievelbein, chairman, president and chief executive officer, said: “First-quarter results from international operations exceeded our initial projections and enabled us to overcome a $19 million charge related to a robbery in Belgium and continued weakness in North America to maintain our full-year outlook.We expect our segment margin rate to be between 6% and 6.5% with continued strength in international operations and challenges in North America.” Summary Reconciliation of First-Quarter GAAP to Non-GAAP EPS* First Quarter GAAP Diluted EPS $ $ Exclude Venezuela monetary asset remeasurement losses - Exclude U.S. retirement plan expenses Exclude employee benefit settlement and severance losses - Exclude additional European operations to be exited Exclude gains and losses on acquisitions and dispositions Adjust quarterly tax rate to full-year average rate Non-GAAP Diluted EPS $ $ Summary of First-Quarter Results* First Quarter (In millions, except for per share amounts) % Change GAAP Revenues $ $ 4 % Segment operating profit (a) 33 71 Non-segment expense Operating profit 16 47 Income from continuing operations (b) 2 21 Diluted EPS from continuing operations (b) Non-GAAP Revenues $ $ 4 % Segment operating profit (a) 51 75 Non-segment expense Operating profit 43 66 Income from continuing operations (b) 17 33 Diluted EPS from continuing operations (b) (c) (a) Segment operating profit is a non-GAAP measure.Disclosure of segment operating profit enables investors to assess operating performance excluding non-segment income and expense. (b) Amounts reported are attributable to shareholders of The Brink’s Company and exclude earnings related to noncontrolling interests. (c) Non-GAAP diluted EPS for the first quarter of 2012 as reported in the fourth quarter of 2012 was $.01 per share lower, or $.66 per share.The updated presentation reflects additional European operations that we expect to exit during 2013. *Non-GAAP results are reconciled to the applicable GAAP results on pages10-12.Amounts may not add due to rounding. 2 Segment Results – GAAP Acquisitions / Organic Dispositions Currency % Change (In millions) 1Q '12 Change (b) (c) 1Q '13 Total Organic Revenues: Latin America $ 46 3 ) 7 12 EMEA 6 - - 2 2 Asia Pacific 38 7 - (1
